Case 16-31602                  Doc 1834       Filed 10/07/19 Entered 10/07/19 08:36:40              Desc Main
                                               Document Page 1 of 3
         FILED & JUDGMENT ENTERED
                   Steven T. Salata




              October 7 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                                   _____________________________
                                                                                            J. Craig Whitley
                                                                                     United States Bankruptcy Judge




                                   UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

In re:                                 )
                                       )
                                     1
Kaiser Gypsum Company, Inc., et al.,   )                               Chapter 11
                                       )                               Case No. 16-31602
                          Debtors.     )
____________________________________)

 ORDER (1) DENYING FIFTH AMENDED DISCLOSURE STATEMENT FOR FIFTH
  AMENDED CHAPTER 11 PLAN OF REORGANIZATION FOR KAISER GYPSUM
  COMPANY, INC. AND HANSON PERMANENTE CEMENT, INC., PROPOSED BY
 TRUCK INSURANCE EXCHANGE AND (2) DENYING DISCLOSURE STATEMENT
FOR THIRD AMENDED JOINT PLAN OF REORGANIZATION OF KAISER GYPSUM
        COMPANY, INC. AND HANSON PERMANENTE CEMENT, INC.

           THIS MATTER is before the Court on (1) the Fifth Amended Disclosure Statement for

Fifth Amended Chapter 11 Plan of Reorganization for Kaiser Gypsum Company, Inc. and

Hanson Permanente Cement, Inc., Proposed by Truck Insurance Company (Docket no. 1666)

(the “Truck Disclosure Statement”) and (2) the Disclosure Statement for Third Amended Joint

Plan of Reorganization of Kaiser Gypsum Company, Inc. and Hanson Permanente Cement, Inc

(Docket no. 1773) (the “Debtors’ Disclosure Statement”) (collectively, the “Disclosure

Statements”). Accompanying the Disclosure Statements were a multitude of objections and

joinders, as recited in the printed agenda for the September 4, 2019 hearing. See Amended

1 The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc. (7313).
Case 16-31602          Doc 1834       Filed 10/07/19 Entered 10/07/19 08:36:40                   Desc Main
                                       Document Page 2 of 3

Notice of Proposed Agenda of Matters Scheduled for Hearing on Wednesday, September 4,

2019, at 9:30 a.m., Docket no. 1775.

        This matter was originally heard on June 13, 2019, at which time it was taken under

advisement and continued to July 18, 2019. Due to reasons beyond the Court’s control—

specifically, courthouse annex construction—the matter had to be continued to September 4,

2019. At the September 4, 2019 hearing, and in accordance with FRBP 7052 and 9014(c),

extensive verbal findings and conclusions were announced on the record. That having been

done, these matters were continued once more to September 26, 2019, to afford the parties an

opportunity to consider next steps in the case and whether these rulings were interlocutory in

nature or either final.

        For the reasons stated on the record, both the Truck Disclosure Statement and the

Debtors’ Disclosure Statement are DENIED WITHOUT PREJUDICE.                                 Both Disclosure

Statements have disclosure deficiencies, but these are potentially remediable.                     While the

Debtors’ Third Amended Joint Plan (Docket no. 1772) appears to have issues that may

ultimately present obstacles to confirmation, it cannot be said to be “patently unconfirmable.”

On the other hand, Truck Insurance Exchange’s Fifth Amended Plan (Docket no. 1665), as

described, is “patently unconfirmable” in its present iteration and cannot proceed to solicitation

and confirmation.2

        At the September 26, 2019 continued hearing, the parties agreed that the September 4,

2019 verbal rulings are interlocutory, and that a present appeal is not contemplated by any party.

However, prior to the September 26, 2019 hearing, the Debtors amended their plan (Docket no.

1814) and filed a new Chapter 11 Disclosure Statement (Docket no. 1815). Further hearings will


2
  See In re CHL, LLC, No. 18-00630-5-DMW, 2018 WL 3025310, at *4 (Bankr. E.D.N.C. June 14, 2018)
(noting that it is “incumbent upon the Court” to decline approval of a disclosure statement when a plan is
patently unconfirmable) (citing In re Pecht, 57 B.R. 137, 139 (Bankr. E.D. Va. 1986)).


                                                      2
Case 16-31602            Doc 1834   Filed 10/07/19 Entered 10/07/19 08:36:40      Desc Main
                                     Document Page 3 of 3

be held on OCTOBER 17, 2019 AT 9:30 A.M. Parties are DIRECTED to file objections to the

Amended Disclosure Statement for Third Amended Joint Plan on or before OCTOBER 7, 2019,

and any responses shall be filed on or before OCTOBER 14, 2019.

         SO ORDERED.
This Order has been signed                                     United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                               3
